479 S.E.2d 534 (1996)
23 Va. App. 696
Kimberly O. JANIS and Thomas Janis, Appellants,
v.
COMMONWEALTH of Virginia, Appellee.
Record No. 0271-95-2.
Court of Appeals of Virginia.
December 31, 1996.
Charles R. Watson, Colonial Heights, for appellants.
Marla Graff Decker, Assistant Attorney General (James S. Gilmore, III, Attorney General, on brief), for appellee.
Before MOON, C.J., and BAKER, BENTON, COLEMAN, WILLIS, ELDER, BRAY, FITZPATRICK, ANNUNZIATA and OVERTON, JJ.

UPON A REHEARING EN BANC
In Janis v. Commonwealth, 22 Va.App. 646, 650-51, 472 S.E.2d 649, 651 (1996), a majority of a panel of the Court reversed and remanded the convictions of Kimberly O. Janis and Thomas Janis. A dissenting opinion was filed in the panel decision. The Commonwealth's petition for rehearing en banc was granted and heard on November 26, 1996. For the reasons stated in the panel's majority opinion, the convictions are reversed, the matters are remanded to the Circuit Court of Dinwiddie County and, accordingly, the stay of this Court's July 9, 1996 mandate is lifted.
Chief Judge Moon, Judges Baker, Coleman and Fitzpatrick would affirm the judgment of the trial court for the reasons stated in the dissenting opinion of the original panel decision.
This order shall be published and certified to the trial court.